Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00040-CV
____________
 
IN RE CHRISTOPHER JOSEPH MCCLOSKEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 22, 2008, relator, Christopher J. McCloskey, filed a petition for writ
of mandamus, writ of prohibition, and writ of injunction.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Relator asks
this Court to order the Honorable Robert J. Kern, Judge of the 387th District
Court, Fort Bend County, Texas, to vacate all orders related to the garnishment
suit filed by real party in interest, Anne Miriam McClosky.  Relator also
requests that real party in interest be enjoined from prosecuting such
garnishment action pending the appeal in this Court in cause number
14-06-00470-CV.  




Relator=s petition is not in compliance with
the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 52.3;
52.3(j)(1)(A); and 52.7.  Because relator has not established his entitlement
to the extraordinary relief of a writ of mandamus, writ of prohibition, or writ
of injunction, relator=s petition is DENIED.  
Relator
also filed, concurrently with his petition, an emergency motion to stay
enforcement of the judgment.  Because relator is not entitled to relief
pursuant to his petition of mandamus, he is not entitled to an emergency stay
of enforcement of the judgment.  Therefore relator=s emergency motion to enforce the
judgment is DENIED.
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 31, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.